Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


In the Estate of Billy Wayne Phillips,                Appeal from the County Court at Law No.
Deceased                                              2 of Hunt County, Texas (Tr. Ct. No.
                                                      18697). Memorandum Opinion delivered
No. 06-22-00015-CV                                    by Justice van Cleef, Chief Justice Morriss
                                                      and Justice Stevens participating.


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Billie Kimberly Hudson, pay all costs incurred by
reason of this appeal.



                                                      RENDERED JULY 26, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk